TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-10-00065-CV




Cecilio Caldera, Jr., Appellant

v.

Texas Department of Family and Protective Services, Appellee




FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 340TH JUDICIAL DISTRICT
NO. C-08-0118-CPS-1, HONORABLE JAY K. WEATHERBY, JUDGE PRESIDING


 
M E M O R A N D U M   O P I N I O N
PER CURIAM

                        Appellant Cecilio Caldera, Jr.’s brief was due July 5, 2010.  The brief has not been
received and Caldera’s appointed attorney, Rosemary Rose, did not respond to this Court’s notice
that the brief is overdue.
                        The appeal is abated.  The trial court shall conduct a hearing to determine whether
Caldera desires to prosecute this appeal and whether appointed counsel has abandoned the appeal. 
See Tex. R. App. P. 38.8(b)(2); see also In re T.V., 8 S.W.3d 448, 449-50 (Tex. App.—Waco 1999,
no pet.) (applying Rule 38.8(b) to suit involving termination of parental rights).  The court shall
make appropriate findings and recommendations.  A record from this hearing, including copies of
all findings and orders and a transcription of the court reporter’s notes, shall be forwarded to the
Clerk of this Court for filing as a supplemental record no later than December 6, 2010.  See Tex. R.
App. P. 38.8(b)(3).
 
Before Chief Justice Jones, Justices Patterson and Henson
Abated
Filed:   November 5, 2010